*759The order of protection dated March 26, 2009, which the petitioner sought to extend by that branch of her petition which was to modify that order of protection, expired by its own terms on March 26, 2010, the date on which she filed her petition. As a result, the appeal from so much of the order dated April 8, 2010, as, in effect, denied that branch of the petition which was to modify that order of protection must be dismissed as academic (see Matter of Prehna v Prehna, 24 AD3d 917 [2005]; Pollack v Pollack, 260 AD2d 562 [1999]). However, since the Family Court was authorized to issue a new order of protection upon finding that the respondent had willfully violated the order of protection dated March 26, 2009, as well as prior orders of protection (see Family Ct Act § 846-a; Matter of Spillman v Spillman, 40 AD3d 770 [2007]), and since the petitioner alleged such violations in support of her petition, it was error for the Family Court to summarily deny that branch of her petition which was, in effect, for a new order of protection, and to dismiss the proceeding (see Matter of Czaban v Czaban, 44 AD3d 937 [2007]). Accordingly, that branch of the petition must be reinstated and the matter remitted to the Family Court, Suffolk County, for a hearing on that branch of the petition, and a new determination thereafter. Mastro, A.EJ., Florio, Eng and Sgroi, JJ., concur.